              Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------
ELAINE WANG,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
PROGENICS PHARMACEUTICALS, INC.                            :   SECTIONS 14(a) AND 20(a) OF THE
ERIC J. ENDE, BRADLEY L. CAMPBELL,                         :   SECURITIES EXCHANGE ACT OF
DAVID W. MIMS, KAREN JEAN                                  :   1934
FERRANTE, ANN L. MACDOUGALL,                               :
GÉRARD BER and HEINZ MÄUSLI,                               :   JURY TRIAL DEMANDED
                                                           :
                  Defendants.                              :
--------------------------------------------------------- :


        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against Progenics Pharmaceuticals, Inc.

(“Progenics or the “Company”), and the members Progenics’s board of directors (the “Board” or

the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Progenics and affiliates of Lantheus

Holdings, Inc. (“Lantheus”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the
            Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 2 of 17



“Registration Statement”) to be filed on November 12, 2019 with the United States Securities

and Exchange Commission (“SEC”) and disseminated to Company stockholders.                    The

Registration Statement recommends that Company stockholders vote in favor of a proposed

transaction whereby Plato Merger Corp. (“Merger Sub”), a wholly owned subsidiary of

Lantheus, with Merger Sub merging with and into Progenics, with Progenics continuing as the

surviving corporation and an indirect wholly owned subsidiary of Lantheus (the “Proposed

Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the

companies entered into (the “Merger Agreement”) each Progenics common share issued and

outstanding will be converted into (1) 0.2502 of a fully paid and nonassessable share of common

stock, par value $0.01 per share, of Lantheus (the “Merger Consideration”). After the closing of

the Proposed Transaction, Progenics shareholders will own approximately 35% and Lantheus

shareholders will own approximately 65% of the post-close company’s shares.

       3.      As discussed below, Defendants have asked Progenics’s stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Registration Statement, in violation of Sections 14(a) and 20(a)

of the Exchange Act. Specifically, the Registration Statement contains materially incomplete

and misleading information concerning the financial projections that were prepared by the

Company and relied upon by the Board in recommending the Company’s stockholders vote in

favor of the Proposed Transaction. The financial projections were also utilized by the financial

advisor of the Company, Jefferies LLC (“Jefferies”) in conducting the valuation analyses in

support of the fairness opinion. The Registration Statement also omitted material information

with respect with its analyses performed to reach the fairness opinion.




                                                2
              Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 3 of 17



        4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Progenics’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Progenics is headquartered in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Progenics common

stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Eric J. Ende has served as a member of the Board since

November 2019.


                                                   3
             Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 4 of 17



       11.      Individual Defendant Bradley L. Campbell has served as a member of the Board

since June 2016.

       12.      Individual Defendant David W. Mims has served as a member of the Board since

November 2019.

       13.      Individual Defendant Karen Jean Ferrante has served as a member of the Board

since January 2014.

       14.      Individual Defendant Ann L. MacDougall has served as a member of the Board

since November 2019 and is the Interim Chair of the Board.

       15.      Individual Defendant Gérard Ber has served as a member of the Board since

November 2019.

       16.      Individual Defendant Heinz Mäusli has served as a member of the Board since

November 2019.

       17.      Defendant Progenics is incorporated in Delaware and maintains its principal

offices at One World Trade Center, 47th Floor, Suite J, New York, New York 10007. The

Company’s common stock trades on the NASDAQ Stock Exchange under the symbol “PGNX.”

       18.      The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

       19.      The defendants identified in paragraphs 10-17 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       20.      Progenics, an oncology company, develops, manufactures, and commercializes

pharmaceutical products and other technologies to target, diagnose, and treat cancer cancer in the

United States and internationally. The company's product candidates include Azedra, a


                                                4
               Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 5 of 17



radiotherapeutic product candidate for the treatment of iobenguane scan positive, unresectable,

and locally advanced or metastatic pheochromocytoma or paraganglioma for adult and pediatric

patients; PyL, a clinical-stage fluorinated prostate specific membrane antigen (PSMA)-targeted

PET/CT imaging agent for prostate cancer; and 1095, a PSMA-targeted Iodine-131 labeled small

molecule, which is in Phase II clinical trial for the treatment of metastatic castration-resistant

prostate cancer. Its product candidates also comprise PSMA TTC, a thorium-227 labeled PSMA-

targeted antibody therapeutic that is in Phase I clinical trial for treatment of metastatic prostate

cancer; and Leronlimab, a humanized monoclonal antibody, which is in Phase III development

for the treatment of HIV infection. The company also offers Relistor-subcutaneous injection for

the treatment of opioid-induced constipation (OIC) in adults with chronic non-cancer pain or

advanced-illness adult patients; Relistor tablets for the treatment of OIC in adults with chronic

non-cancer pain; PSMA AI, an imaging analysis technology that uses artificial intelligence and

machine learning to quantify and automate the reading of PSMA targeted imaging; and

automated bone scan index, a software that quantifies the hotspots on bone scans and calculates

the bone scan index value. It has license agreement with Salix Pharmaceuticals, Inc. for the

development and commercialization of Relistor worldwide; and Amgen Fremont, Inc. to use its

XenoMouse technology for generating human antibodies to PSMA. The Company was founded

in 1986 and is based in New York City, New York.

       21.      On October 2, 2019, the Company and Lantheus jointly announced the Proposed

Transaction:

                NORTH BILLERICA, Mass. & NEW YORK--(BUSINESS
                WIRE)--Lantheus      Holdings,   Inc.     (NASDAQ:     LNTH)
                (“Lantheus”), parent company of Lantheus Medical Imaging, Inc.
                (“LMI”), a leader in the development, manufacture and
                commercialization of innovative diagnostic imaging agents and
                products, and Progenics Pharmaceuticals, Inc. (NASDAQ: PGNX)



                                                 5
Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 6 of 17



 (“Progenics”), an oncology company developing innovative
 medicines and artificial intelligence to find, fight and follow
 cancer, today announced a definitive agreement for Lantheus to
 acquire Progenics in an all-stock transaction. The transaction has
 been unanimously approved by the Boards of Directors of both
 companies.

 Under the terms of the agreement, Lantheus Holdings will acquire
 all of the issued and outstanding common shares of Progenics
 stock at a fixed exchange ratio. Progenics shareholders will receive
 0.2502 shares of Lantheus Holdings stock for each share of
 Progenics stock, representing approximately a 35% aggregate
 ownership stake in the combined company. The exchange ratio
 implies a 21.5% premium to Progenics’ 30-day volume weighted
 average closing stock price (“VWAP”).1

 Progenics is an oncology company focused on the development
 and commercialization of innovative targeted medicines and
 artificial intelligence to find, fight and follow cancer. Progenics
 takes a leading role in developing diagnostics that help guide
 physicians and therapeutics that treat patients. The company’s
 oncology-focused portfolio currently includes three FDA approved
 products as well as a rich product pipeline. AZEDRA®, approved
 in July 2018, is the first and only FDA approved product used to
 treat adult and pediatric patients 12 years and older for the ultra-
 orphan indications of pheochromocytoma and paraganglioma.
 Progenics’ other approved products are oral and subcutaneous
 formulations of RELISTOR®, which are licensed to Bausch
 Health Companies Inc.

 The combination of Lantheus and Progenics forms an innovative
 company with a diversified diagnostic and therapeutics portfolio.
 The transaction leverages Lantheus’ long-standing expertise in
 complex manufacturing, supply chain and commercial excellence,
 with Progenics’ three leading FDA approved products, clinical
 pipeline and development capabilities. Anchored by Lantheus’
 leading microbubble franchise, the resulting company’s robust
 portfolio includes additional radiopharmaceutical products for
 precision diagnostics and therapeutics in the field of oncology as
 well as a related artificial intelligence platform with a 510(k)
 approved application in oncology. The two companies had pro
 forma combined revenue of $370.1 million for the 12 months
 ended June 30, 2019.

                                ***




                                  6
Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 7 of 17



 Upon completion of the acquisition, which is intended to be tax-
 free to Progenics’ stockholders for U.S. federal income tax
 purposes, the combined company will continue to be
 headquartered in North Billerica, Massachusetts and will trade on
 the NASDAQ under the ticker symbol: LNTH.

 The combined company will be led by Lantheus Chief Executive
 Officer Mary Anne Heino, who brings 30 years of diverse life
 sciences industry experience with deep pharmaceutical and
 operational expertise, including commercializations across
 complex market channels that will help maximize the success of
 Progenics’ development pipeline and commercial assets. Ms.
 Heino will be supported by Chief Financial Officer Robert J.
 Marshall Jr., CFA, who brings over three decades of finance
 experience, including in healthcare M&A, capital markets, investor
 relations and corporate financial planning and analysis, and Chief
 Operations Officer John Bolla, who has over 22 years of diverse
 supply chain, global operations and manufacturing experience
 from pilot to full-scale manufacturing of complex pharmaceutical
 products. Following the closing, Bradley Campbell, currently a
 member of Progenics’ Board of Directors, will be added as a
 member of the Board of Directors of Lantheus Holdings.

 Compelling Strategic and Financial Rationale

       Robust portfolio of precision diagnostic and therapeutic
        products: With complementary strengths and products, the
        resulting company will serve patients and healthcare
        professionals across the continuum of critical diagnosis and
        care. Progenics enhances Lantheus’ R&D platform,
        combining to form an innovative development portfolio of
        precision diagnostics and oncology therapeutics.
       Sustainable and diversified revenue growth: This
        transaction bolsters and diversifies Lantheus’ revenue
        growth, which is anchored by DEFINITY’s® continued
        strong performance and the expansion of its microbubble
        franchise. The combined company will focus on advancing
        the successful commercialization of AZEDRA® to drive
        revenue growth and on maximizing the value of its
        development pipeline, which we believe has significant
        market potential. Supported by Lantheus’ proven
        manufacturing, supply chain and clinical development
        expertise in the field of radiopharmaceuticals, the
        combination is expected to drive enhanced revenue growth
        over the long term.




                                 7
             Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 8 of 17



                      Attractive returns and enhanced cash flow generation
                       potential: Through enhanced revenue growth and
                       significant realizable cost savings opportunities through the
                       elimination of redundant costs and process and scale
                       efficiencies, Lantheus is expected to improve its gross
                       margin profile into the future. The company expects to
                       generate approximately $15 to $20 million in run-rate cost
                       savings by 2022. These savings are related primarily to
                       public company costs and G&A expenses. With improved
                       top line growth, operational execution and synergy
                       opportunities, the transaction is expected to enhance the
                       company’s cash flow generation and be accretive to
                       adjusted and reported EPS by 2022 and 2023, respectively.
                      Experienced executive management team: The combined
                       company will be led by a management team with deep
                       experience in the development, manufacturing and
                       commercialization       of    precision   diagnostics    and
                       radiopharmaceuticals, and will continue to deploy a team of
                       highly specialized field personnel. The Lantheus Board of
                       Directors is committed to overseeing and incentivizing
                       management to ensure alignment with stockholders’
                       interests.

               Additional Transaction Details

               The transaction is expected to close in the first quarter of 2020,
               subject to approval by Lantheus and Progenics stockholders,
               regulatory approvals, and customary closing conditions.

               Advisors

               SVB Leerink LLC is acting as financial advisor and White & Case
               LLP is acting as legal counsel to Lantheus. Jefferies LLC is acting
               as financial advisor to Progenics and O’Melveny & Myers LLP is
               acting as its legal counsel.

                                               ***

       22.     The Board has unanimously agreed to Proposed Transaction. It is therefore

imperative that Progenics’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.




                                                 8
             Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 9 of 17



B.     The Materially Incomplete and Misleading Registration Statement

       23.     On November 12, 2019, Progenics and Lantheus jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction.              The Registration

Statement was furnished to the Company’s stockholders and solicits the stockholders to vote in

favor of the Proposed Transaction. The Individual Defendants were obligated to carefully

review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions.    However, the Registration Statement misrepresents and/or omits material

information that is necessary for the Company’s stockholders to make an informed decision

concerning whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       24.     With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide material information.

       25.     For the Progenics Financial Projections, the Registration Statement provides

values for non-GAAP (Generally Accepted Accounting Principles) financial metrics such as (1)

Gross Profit, (2) EBIT, and (3) Free Cash Flow, but fails to provide: (i) the line items used to

calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a). Registration Statement at 138-39. Information about Lantheus’s prospective financial

information is material since Progenics stockholders will own 35% of the combined company.

       26.     For Lantheus Financial Projections Prepared by Progenics Management, the

Registration Statement provides values for non-GAAP (Generally Accepted Accounting

Principles) financial metrics such as (1) Gross Profit, (2) EBIT, and (3) Free Cash Flow, but fails

to provide: (i) the line items used to calculate the non-GAAP measures, or (ii) a reconciliation of


                                                9
             Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 10 of 17



these non-GAAP metrics to their most comparable GAAP measures, in direct violation of

Regulation G and consequently Section 14(a). Registration Statement at 139-140.

       27.     For Lantheus Financial Projections, the Registration Statement provides values

for non-GAAP (Generally Accepted Accounting Principles) financial metrics such as (1)

Lantheus Holdings adjusted EBITDA, and (e) Lantheus Holdings unlevered free cash flow, but

fails to provide: (i) the line items used to calculate the non-GAAP measures, or (ii) a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a). Registration Statement at 140-41.

       28.     For Progenics Stand-Alone Financial Projections Developed by Lantheus

Holdings Management, the Registration Statement provides values for non-GAAP (Generally

Accepted Accounting Principles) financial metrics such as Progenics unlevered free cash flow,

but fails to provide: (i) the line items used to calculate the non-GAAP measure, or (ii) a

reconciliation of these non-GAAP metric to their most comparable GAAP measure, in direct

violation of Regulation G and consequently Section 14(a). Registration Statement at 141-42.

       29.     For Lantheus Holdings Combined Company Projections, the Registration

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics such as Combined company pro forma adjusted EBITDA, but fails to provide: (i) the line

items used to calculate the non-GAAP measure, or (ii) a reconciliation of these non-GAAP

metric to their most comparable GAAP measure, in direct violation of Regulation G and

consequently Section 14(a). Registration Statement at 142-43.

       30.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC




                                              10
              Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 11 of 17



regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       31.      The SEC has noted that:

                companies should be aware that this measure does not have a
                uniform definition and its title does not describe how it is
                calculated. Accordingly, a clear description of how this measure is
                calculated, as well as the necessary reconciliation, should
                accompany the measure where it is used. Companies should also
                avoid inappropriate or potentially misleading inferences about its
                usefulness. For example, "free cash flow" should not be used in a
                manner that inappropriately implies that the measure represents the
                residual cash flow available for discretionary expenditures, since
                many companies have mandatory debt service requirements or
                other non-discretionary expenditures that are not deducted from the
                measure.1

       32.      Thus, to cure the materially misleading nature of the forecasts under SEC Rule

14a-9 as a result of the omitted information in the Registration Statement, Defendants must

provide a reconciliation table of the non-GAAP measures to the most comparable GAAP

measures. At the very least, the Company must disclose the line item forecasts for the financial

metrics that were used to calculate the aforementioned non-GAAP measures. Such forecasts are

necessary to make the non-GAAP forecasts included in the Registration Statement not

misleading.

       33.      With respect to the Jefferies’ Discounted Cash Flow Analysis for Progenics, the

Registration Statement fails to disclose: (i) the standalone unlevered, after-tax free cash flows

1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                                11
             Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 12 of 17



that Progenics was forecasted to generate during the calendar years ending December 31, 2020

through December 31, 2033 and all underlying line items; (ii) the terminal values of the

Company; (iii) the individual inputs and assumptions underlying the discount rate range of

11.5% to 12.5%, (iv) the individual inputs and assumptions underlying the range of perpetuity

growth rates of (10.0%) to 0.0%; (v) Progenics’ net cash as of September 30, 2019; and (vi) the

number of fully diluted shares of Progenics common stock as of October 1, 2019. Registration

Statement at 132.

       34.     With respect to the Jefferies’ Discounted Cash Flow Analysis for Lantheus, the

Registration Statement fails to disclose: (i) the standalone unlevered, after-tax free cash flows

that Lantheus was forecasted to generate during the calendar years ending December 31, 2020

through December 31, 2024 and all underlying line items; (ii) the terminal values of Lantheus;

(iii) the individual inputs and assumptions underlying the discount rate range of 7.8% to 8.8%,

(iv) the individual inputs and assumptions underlying the range of perpetuity growth rates of

3.5% to 4.5%; (v) Lantheus’ net debt as of September 30, 2019; and (vi) the number of fully

diluted shares of Lantheus common stock as of October 1, 2019. Registration Statement at 132.

       35.     With respect to the Jefferies’ Selected Companies Analysis for Progenics, the

Registration Statement fails to disclose: (i) Jefferies’ objective selection criteria in choosing the

selected companies to analyze; and (ii) the observed multiples, and financial metrics for each

selected company. Registration Statement at 133-34.

       36.     With respect to the Jefferies’ Selected Companies Analysis for Lantheus, the

Registration Statement fails to disclose: (i) Jefferies’ objective selection criteria in choosing the

selected companies to analyze; and (ii) the observed multiples, and financial metrics for each

selected company. Registration Statement at 134.




                                                 12
                Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 13 of 17



          37.     In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the special

stockholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a

fully-informed decision regarding whether to vote in favor of the Proposed Transaction, and she

is thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          38.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          40.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.            Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.




                                                   13
                 Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 14 of 17



           41.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

           42.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.       The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.       Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives and the Company’s financial projections.

           43.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.




                                                  14
                Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 15 of 17



                                               COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          44.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.     The Individual Defendants acted as controlling persons of Progenics within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Progenics, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Progenics, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          46.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          47.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Progenics, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed




                                                   15
             Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 16 of 17



Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       48.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;


                                                 16
               Case 1:19-cv-10936 Document 1 Filed 11/26/19 Page 17 of 17



          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: November 26, 2019                           WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   270 Madison Avenue
                                                   New York, NY 10016
                                                   Telephone: (212) 545-4600
                                                   Facsimile: (212) 686-0114
                                                   Email: melwani@whafh.com

                                                   Attorneys for Plaintiff




                                                  17
